303 S.W.3d 658 (2010)
Lisa M. RICHTER, Appellant,
v.
Daniel J. RICHTER, Respondent.
Nos. WD 70529, WD 70886.
Missouri Court of Appeals, Western District.
March 2, 2010.
William A. Shull, for appellant.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Lisa Richter appeals from the trial court's denial of her petition to construe and enforce her 1999 divorce judgment, which she contends required her ex-husband, Daniel Richter, to pay for half of the orthodontic services obtained by two of their minor children. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).